18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 1 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 2 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 3 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 4 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 5 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 6 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 7 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 8 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 9 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 10 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 11 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 12 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 13 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 14 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 15 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 16 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 17 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 18 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 19 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 20 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 21 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 22 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 23 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 24 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 25 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 26 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 27 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 28 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 29 of 30
18-44592-mar   Doc 42   Filed 11/23/18   Entered 11/23/18 10:17:48   Page 30 of 30
